Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE

Election/Restrictions
Applicant's election with traverse of invention I and the required species in the replies filed on 6/4/2020 and 11/16/2020 are acknowledged. 
The traversal is on the ground(s) that examination of the inventions would not place a search and examination burden on the Examiner. This is not found persuasive because the recombinant NYVAC of invention I can be used in the method of invention II or in a materially different process, such as testing antibodies specific for NYVAC proteins (i.e., western blots, ELISA, etc.) and invention I can be made in the method of invention III.
 Therefore, each invention has been determined to be distinct and searching both inventions would place an undue burden on the examiner.
             Upon further consideration, the species election requirement of Grouping “A)” identified in the Office action mailed on 3/4/2020 has been withdrawn.  
The requirement is still deemed proper and is therefore made FINAL.


Claims 42, 45-47 and 49-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/23/17.

Claims 35-42, 44 and 48 are examined on the merits.

Examiner’s Note
In view of the teachings of the specification relating to NYVAC (see page 19, lines 7-21) and the claimed invention, claims 35-42, 44 and 48 will be examined as a NYVAC comprising C7L and K1L being re-inserted into a NYVAC. NYVAC (vP866) was taught by Tartaglia et al. (Virology, 1992, Vol. 188, Pages 217-232), a vaccinia virus of the Copenhagen strain (Goebel et al., Virology, 1990a/b, Vol. 179, pages 247-266 and 617-663, respectively) containing 18 ORF deletions. These ORFs are J2R, B13R, B14R, A56R, C7L, C6L, C5L, C4L, C3L, C2L, C1L, NIL, N2L, MIL, M2L, K1L, A26L and I4L.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 36 recites, “wherein the identity is at least approximately 95% or at least approximately 99%”.  However, since claim 36 depends from claim 35 and more than one 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 35-42, 44 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9670506. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented invention and the instant invention require a recombinant NYVAC vector that comprises a C7L (SEQ ID NO:17) and a K1L (SEQ ID NO: 27) that are inserted into the NYVAC adjacent to each other and the further insertion of SEQ ID NO: 29 into the NYVAC and an HIV ENV encoding sequence of the amino acid sequences presented in instant claim 44 and both inventions also require the inclusion of a pharmaceutically acceptable carrier.

Claims 35-42, 44 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 and 13 of U.S. Patent No. 10370679. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patented invention and the instant invention require a recombinant NYVAC vector that comprises a C7L (SEQ ID NO:17) and a K1L (SEQ ID NO: 27) that are inserted into the NYVAC adjacent to C8L and K2L, respectively and the addition of at least one polypeptide selected from C1L, C2L, C3L, C4L, C5L, C6L, N1L, N2L, M1L and M2L and the further .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to 
AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 35, 36, 38-42, 44 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paoletti et al. (US Patent 5,494,807), Kovarik et al. (Virology, 2001, Vol. 285, pages 12-20) and Paoletti (U.S. Patent 5,225,336).

The claimed invention is drawn to a recombinant NYVAC that comprises C7L (at least 90%, 95% or 99% identical to SEQ ID NO: 17) and K1L (at least 90%, 95% or 99% identical to SEQ ID NO: 27) inserted adjacent to C8L and K2L, respectively and at least one additional NYVAC ORF selected from C1L, C2L, C3L, C4L, C5L, C6L, N1L, N2L, M1L (at least 90%, 95% or 99% identical to SEQ ID NO: 23) and M2L.  This recombinant NYVAC also comprises a polynucleotide that encodes an immunogen derived from an HIV, such as Env. The recombinant NYVAC is also part of a composition combined with a pharmaceutically acceptable carrier.
SEQ ID NO:s 17, 23 and 27 are identical to the corresponding ORFs found in the Copenhagen Vaccinia virus strain.

The Prior Art
Paoletti et al. teach the production of NYVAC recombinant viruses which express heterologous proteins from different pathogens. For example, polynucleotides encoding HIV 
However, while Paoletti et al. teach the deletion of C7L, M1L and K1L from NYVAC (see abridging paragraph of columns 8-9) and that by deleting these two ORFs, vaccinia vims
does not replicate in some human cell lines, they do not teach re-inserting C7L (SEQ ID NO: 17) and K1L (SEQ ID NO: 27) adjacent to C8L and K2L, respectively and additionally inserting M1L (SEQ ID NO: 23) into the NYVAC.

Kovarik et al. teach the generation of a recombinant NYVAC with the K1L ORF reinserted into the viral genome and the expression of a measles virus hemagglutinin, [see left column, page 18] Kovarik et al. report that NYVAC + K1L + HA produces an improved immune response compared to ALVAC + HA or attenuated Measles virus, [see right column, page 16]

Paoletti also teach insertion of a vaccinia virus C7L ORFs into a vaccinia virus vector that is devoid of C7L in order to restore specific cell replication. Paoletti also teach that ORFs C7L, K1L and M1L are from Copenhagen strains of vaccinia virus, which are identical to SEQ ID NO:s 17, 23 and 27 of the instant invention. [see examples 2 and 7] Specifically, Paoletti inserted vaccinia C7L ORF into vector vP293, creating vaccinia vims recombinant vP638. [See example 9] Table 3 reveals in vitro cell replication of vP638 in VERO, MRC-5 and LLC-PK1 cells, and Table 3 also shows cell replication data for recombinant vaccinia vP596 that has MIL re-inserted. Furthermore, vP293 lacks K1L.

It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Paoletti et al. in order to produce a NYVAC that possesses both the C7L and K1L and MIL of SEQ ID NO:s 17, 23 and 27, respectively. One would have been motivated to do so, given the suggestion by Paoletti et al. that NYVAC, while lacking 18 ORFs, such as C7L, MIL and K1L, which they teach are important for replication in some cell lines, NYVAC is still capable of expressing HIV ENV immunogen when supportive cell lines are employed. There would have been a reasonable expectation of success, given the knowledge that re-inserting K1L into NYVAC does not interfere with viral production and heterologous protein expression, as
taught by Kovarik et al., and also given the knowledge that inserting C7L ORF into a vaccinia
virus lacking C7L and K1L and optionally MIL restores viral replication in some cell lines, as taught by Paoletti. Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paoletti et al., Kovarik et al., and Paoletti as applied to claims 35, 36, 38-42, 44 and 48 above, and further in view of Jentarra et al. (Vaccine 2008 June 2;26;23:2860-2872),

Dependent claim further limits the instant invention to comprise a polynucleotide encoding Ambystoma tigrinurn virus Eukaryotic Translation initiation Factor (ATV eiF2aB) (SEQ ID NO: 29).



Jentarra et al. disclose inserting Ambystoma tigrinurn virus eIF2a gene into a VACV (VACV-vIF2aH) to obtain wider host range in cell cultures. See page 6, 3.1. Virulence of E3F mutant VACVs in SOD mice after scarification. The Patent Office lacks the facilities to perform comparisons between the claimed .material and prior art materials that reasonably appeal- to meet the claim limitations, the burden is properly shifted to applicant to distinguish the claimed product from the prior art product. See In re Best, Bolton, and Shaw, 195 USPQ 430 (CCPA 1977); Ex Parte Gray, 10 USPQ2nd 1922 (BPAI 1989). Absent evidence to
the contrary, it appears that the Ambystoma tigrinum virus eIF2a gene disclosed by Jentarra et al.
is the same as the Ambystoma tigrinum virus Eukaryotic Translation Initiation Factor of SEQ ID MO:29 in the instantly claimed invention. Patent owner's burden under the circumstances presented herein was described in hi re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977) as follows:

Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.. . . Whether the rejection is based on ‘inherency' under 35 U.S.C. §102, on ‘prima facie obviousness' under 35 U.S.C. §103, jointly or alternatively, the 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the recombinant NYVAC vector of Paoletti et al. by inserting the Ambystoma tigrinum virus eIF2a gene disclosed by Jentarra et al. One having ordinary skill in the art would have been motivated to make such a modification to increase the host range in cell culture of recombinant NYVAC vectors as per the suggestion of Jentarra et al. There would have been a reasonable expectation of success, given the prior art knowledge that NYVAC is a vaccinia virus with gene deletions, as disclosed by Paoletti et ah, and that the Ambystoma tigrinum virus e!F2a gene functions in the Western Reserve, Copenhagen and NYCBH strains of vaccinia viruses, as disclosed by Jentarra et al., especially since the claimed NYVAC is a modified Copenhagen strain. Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN P BLUMEL/
Primary Examiner, Art Unit 1648